Title: To James Madison from Charles Pinckney, 10 June 1805
From: Pinckney, Charles
To: Madison, James


(Private..Confidential)Dear Sir
June 10 1805 In Madrid
I have written you twice since the departure of Colonel Monroe & as I suppose You will be anxious to know how things go on here I am to inform You that this Government immediately on the closing the special Mission took every means in their power to prevent alarm by writing to their agents in all the provinces & ports that there was not the smallest reason for alarm nor the most distant apprehension “that the Americans would attempt any thing in consequence of Spain refusing to do what they required”—all this flows from the reiterated opinions of the Marquis de Yrujo & some spaniards whom you have cherished & made comfortable & who are here constantly vociferating the same doctrine, that there is nothing to fear, that Yrujo is right, that it is true as Mr. Cevallos told Mr. Monroe & myself “that we are a nation of calummators [sic] & numbers of our citizens contrabandists,” & these simple men add but that as Money was the great object of the whole there was no fear of our asserting our claims but upon paper—indeed so convinced are all the spaniards of the Truth of this, that it is a curious but to us a degrading truth that on the ending the Special mission & departure of Colonel Monroe the public funds here experienced not the smallest Variation.
Since writing the above I have recieved officially from Cadiz an Order of the Governor of that City which I inclose—it respects the Syren Captain Stewart & shews You the little fear they now have of us—they would never have dared to issue such an Order, against a French or English Vessel of War when a[t] peace with them—had we been in perfect amity with Spain & such an Order had appeared I should have demanded the immediate dismissal of the Governor of Cadiz as the least reparation that could have been made but under existing circumstances I contented myself with the inclosed letter to Mr Cevallos which is the least that could have been said on the subject hitherto there has been no answer to it. I repeat to you my opinion that the same shew now of a firm determination as You made at the stopping of the Deposit will carry you through as triumphantly, as safely & as Oeconomically as that did, & this is the Opinion of all your Ministers now in Europe & of every disinterested Government.
Present me always with affection & Respect to the President & believe me dear sir with regard Yours Truly
Charles Pinckney

In conformity with Colonel Monroe’s & my opinion I have confidentially communicated to the Consuls of the principal ports the failure of the Special Mission, so that our Citizens will be upon their guards—great numbe[r]s of them have lately lost immense sums by the fall of Wheat in Spain & her Crop this Year will be so abundant, that Spanish European Commerce promises but little the ensuing Year as to Grain of any kind. I expect to leave this shortly for Lisbon.

